DETAILED ACTION
Notice to Applicant
 
1.               The following is a NON-FINAL office action upon examination of application number 16/879,795. Claims 1-10, 12-18, 20-21, and 23 are pending in this application, and have been examined on the merits discussed below.

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

3.	Application 16/879,795, filed 05/21/2020 is a continuation of PCT/CN2017/116109, filed 12/14/2017.

Information Disclosure Statement

4.	The information disclosure statements (IDS) filed on 08/20/2020 and 10/26/2020 have been acknowledged. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112

5.	The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


6.	Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

7.	Claim 8 recites “The method of claim 7, wherein the optimal solution corresponding to the upper bound includes flow on the ninth directed edge that makes the number of leaving taxis equal to the capacity of the ninth directed graph.” However, this limitation lacks antecedent basis because the claims do not introduce “a ninth directed graph.” Independent claims 10 and 19 recite similar limitations  as set forth in claim 1. Appropriate correction is required.

8.	All claims dependent from above rejected claims are also rejected due to dependency.

Claim Rejections - 35 USC § 101

9.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

10.	Claims 1-10, 12-18, 20-21, and 23 are rejected under 35 U.S.C. 101 as directed to non-statutory subject matter. Claims 1-10, 12-18, 20-21, and 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself.
Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).
First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, claims 1-10, 12-18, 20-21, and 23 are directed to a method, system, and computer program product (i.e., process, manufacture, machine, or composition of matter) which are statutory categories. Thus, Step 1 of the Subject Matter Eligibility test for claims 1-10, 12-18, 20-21, and 23 is satisfied.
Proceeding to step 2A, Prong One, here, the claimed invention in claims 1-10, 12-18, 20-21, and 23 are directed to method, system, and computer program product for optimizing order allocation in a target area. Claims 1-10, 12-18, 20-21, and 23 recite an abstract idea, falling within the grouping of “certain methods of organizing human activities” within the enumerated groupings of abstract ideas set forth in the 2019 PEG. Although the claim limitations are among the four statutory classes of invention, the claims recite an abstract idea. Specifically, the series of steps in claim 1 instructing how to for an online car hailing service, obtain historical order information of the target area; establish a directed graph based on the historical order information, the directed graph including a plurality of nodes and directed edges that connect the nodes; determining an upper bound of the directed graph and a corresponding optimal solution based on a plurality of constraint conditions; and optimizing an order allocation strategy in the target area based on the upper bound and the corresponding optimal solution recite an abstract idea that falls into while the systems and methods disclosed in the present disclosure are described primarily regarding allocating a set of shareable orders, it should also be understood that this is only one exemplary embodiment. The system or method of the present disclosure may be applied to any other kind of on demand service. For example, the system or method of the present disclosure may be applied to transportation systems of different environments including land, ocean, aerospace, or the like, or any combination thereof.”). 
The claims also perform various mathematical analyses throughout the claims. For example, the series of steps in claims 1, 12, and 23 instructing how to obtain historical order information of the target area; establish a directed graph based on the historical order information, the directed graph including a plurality of nodes and directed edges that connect the nodes; determine an upper bound of the directed graph and a corresponding optimal solution based on a plurality of constraint conditions; and optimizing an order allocation strategy  in the target area based on the upper bound and the corresponding optimal solution recite an abstract idea that would be directed to the “mathematical concepts - mathematical relationships, mathematical formulas or equations, mathematical calculations” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG.  These steps describe mathematical relationships such as generating a directed graph based on historical information to determine a maximum cost flow from a source node to a terminal node according to standard cost-flow algorithms. This is further evidenced by paragraph [0068] of the Specification: “In 603, the server 110 (e.g., the upper bound determination unit 502 in the processing module 402) may determine an upper bound of the directed graph and a corresponding optimal solution based on a plurality of constraint conditions.  In some embodiments, .” Furthermore, it is noted that most of the steps recited in claim 1 are disembodied steps. Independent claims 12 and 23 recite similar limitations as set forth in claim 1.
Step 2A, Prong Two - This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – “at least one computer-readable storage medium including a set of instructions,” and “at least one processor in communication with the at least one computer-readable storage medium” (claim 12),  and “a non-transitory computer readable medium, comprising at least one set of instructions” and “at least one processor of a computer device” (claim 23).-3- The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Revised Step 2A (with Prong Two) overlaps with Step 2B, and thus, many of the considerations need not be reevaluated in Step 2B because the answer will be the same. Federal Register, Vol. 84, page 55 details that the considerations for a “practical application” are: The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, and/or an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See 84 Fed. Reg. 55. The claim does not improve any technology, or have a technological improvement. Moreover, limitations that are “not” indicative of integration into a practical application include adding the words “apply it”, or mere instructions to implement an abstract idea on a computer (See MPEP 2106.05(f)).This consideration was previously addressed under step 2B and is also applicable here at Step 2A, Prong Two. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing The computing device 200, for example, may include COM ports 250 connected to and from a network connected thereto to facilitate data communications. The computing device 200 may also include a processor 220 for executing program instructions. The exemplary computing device may include an internal communication bus 210, program storage and data storage of different forms including, for example, a disk 270, and a read only memory (ROM) 230, or a random access memory (RAM) 240, for various data files to be processed and/or transmitted by the computing device.”). The claim is directed to an abstract idea.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
Having considered the claim individually and as a whole, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more" than the abstract idea itself. The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: an instruction to optimizing an order allocation strategy in the target area based on the upper bound and the corresponding optimal solution. It is noted that the use of the computer to perform this abstract idea does not provide 'something more’ to make the claimed invention patent eligible. After considering all claim elements, both individually and in combination, it has been determined that the claim does not amount to significantly more than the abstract idea itself or more than a mere instruction to apply the abstract idea. According to the MPEP, section 2106.05(d) II, the courts have recognized the following computer functions to be well-understood, routine and conventional function when they are claimed in a merely generic manner: performing repetitive calculations, receiving processing 
Viewed as a whole, the additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, applying the judicial exception with or by use of a particular machine, effecting a transformation of a particular article to a different state, or adding unconventional steps that confine the claim to a particular useful application; and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception 
Claims 2-10, 12-18, 20-21, and 23 are rejected based upon the same rationale, wherein the claim language does not recite "significantly more" than the abstract idea. The limitations of claims 2-10, 13-18, and 20-21  (i.e., wherein the plurality of nodes include a plurality of order node pairs, a plurality of taxi nodes, a source node, and a terminal node, each of the plurality of order node pairs including an order starting node and an order ending node corresponding to an order, the order starting node including order starting time information and order starting location information, and the order ending node including order ending time information and order ending location information; wherein each of the plurality of directed edges has a capacity and a fee, and the plurality of directed edges include: a set of first directed edges, each of the first directed edges from the source node to one taxi node of the plurality of taxi nodes, wherein the capacity of the first directed edge is one and the fee of the first directed edge is zero; a set of second directed edges, each of the second directed edges from a the one taxi node of the plurality of taxi nodes to an order starting node of one order node pair of the plurality of order node pairs, wherein the capacity of the second directed edge is one and the fee of the second directed edge is zero; a set of third directed edges, each of the third directed edges from the order starting node of the one order node pair of the plurality of order node pairs to an order ending node of the one order node pair of the plurality of order node pairs, wherein the capacity of the third directed edge is one and the fee of the third directed edge is the value of the order; a set of fourth directed edges, each of the fourth directed edges from the order ending node of the one order node pair of the plurality of order node pairs to an order starting node of another order node pair of the plurality of order node pairs when finishing one order and accepting another order, wherein the capacity of the fourth directed edge is one and the fee of the third directed edge is zero; and a set of fifth directed edges, each of the fifth directed edges from the order ending node of the one order node pair of the plurality of order node pairs to the terminal node, wherein the capacity of the fourth directed edge is one and the fee of the fourth directed edge is zero; wherein the plurality of nodes include a plurality of time-space nodes, the plurality of taxi nodes, a plurality of leaving taxi nodes, the source node, and the terminal node; wherein each of the plurality directed edges has capacity and fee, the plurality of directed edges include: a set of sixth directed edges, each of the sixth directed edges from one time-space node of the plurality of time-space nodes to another time-space node of the plurality of time-space nodes, wherein the capacity of the sixth directed edge is infinite and the fee of the sixth directed edge is zero; a set of seventh directed edges, each of the seventh directed edges from the one time-space node of the plurality of time-space nodes to the another time-space node of the plurality of time-space nodes with one or more orders, wherein the capacity of the seventh directed edge is equal to the number of the one or more orders and the fee of the seventh directed edge is the total values of the one or more orders; a set of eighth directed edges, each of the eighth directed edges from the one time-space node of the plurality of time-space nodes to one leaving taxi node of the plurality of leaving taxi nodes, wherein the capacity of the eighth directed edge is infinite and the fee of the eighth directed edge is zero; a set of ninth directed edges, each of the ninth directed edges from the one leaving taxi node of the plurality of leaving taxi nodes to the terminal node, wherein the capacity of the ninth directed edge is equal to the number of taxies leaving the plurality of time-space nodes and the fee of the ninth directed edge is greater than the total value of the one or more orders; PCT/CN2017/116109)Page 5 of 12a set of tenth directed edges, each of the tenth directed edges from the source node to the one taxi node of the plurality of taxi nodes, wherein the capacity of the tenth directed edge is one and the fee of the tenth directed edge is zero; and a set of eleventh directed edges, each of the eleventh directed edges from the one taxi node of the plurality of taxi nodes to another taxi node of the plurality of taxi nodes, wherein the capacity of the eleventh directed edge is one and the fee of the eleventh directed edge is zero; further including: determining a maximum cost flow from the source node to the terminal node according to standard cost-flow algorithms; wherein the upper bound of the directed graph is designated as the maximum cost flow from the source node to the terminal node, and the optimal solution corresponding to the upper bound is an integer; wherein the optimal solution corresponding to the upper bound includes flow on the ninth directed edge that makes the number of leaving taxis equal to the capacity of the ninth directed graph; further comprising: for each time-space node of the plurality of time-space nodes, determining a dual variable during the determination of the upper bound, wherein the dual variable of each time-space node of the plurality of time-space nodes is the value of the corresponding time-space node of the plurality of time-space nodes; wherein the optimizing the order allocation strategy in the target area based on the upper bound and the corresponding optimal solution is further based on the dual variables of the plurality of time-space nodes) further narrow the abstract idea, therefore these elements do not provide "significantly more." As such, dependent claims 2-10, 13-18, and 20-21 and fail to transform the abstract idea into patent-eligible subject matter because they do not recite additional elements that provide significantly more than the idea itself. 
For more information, see MPEP 2106. The January 2019 Guidance is available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility.

Claim Rejections - 35 USC § 103

11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

14.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

15.	Claims 1-2, 4, 12-13, 15, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Buczkowski et al., Pub. No.: US 2010/0299177 A1, [hereinafter Buczkowski], in view of Marco, Pub. No.: US 2018/0137594 A1, [hereinafter Marco].

	As per claim 1, Buczkowski teaches a method for optimizing order allocation in a target area, comprising for an online car hailing service, comprising: obtaining historical order information (paragraph 0003, discussing methods and systems for planning deployment or 

establishing a directed graph based on the historical order information, the directed graph including a plurality of nodes and directed edges that connect the nodes (paragraph 0019, discussing that the dynamic dispatch determination continues with the construction of a network flow model. In network flow formulations, the minimum cost flow can be found given a capacitated network (G=(N, A), with nodes N and arcs A). Arc costs and arc capacities may also be considered in this formulation or determination; paragraph 0121, discussing that the method 1300 may begin at 1310 after preprocessing has occurred.  The steps of method 1300 are used to construct the mathematical formulation of the network flow model that may then be carried out by a computer to facilitate generating a dynamic dispatching of passenger-carrying vehicles. At 1320, the nodes of the network are created (i.e., establishing a directed graph based on the historical order information).  In general, the network nodes represent physical locations within a coverage area for a transportation system…; paragraph 0123, discussing that once the nodes have been 

determining an upper bound of the directed graph and a corresponding optimal solution based on a plurality of constraint conditions (paragraph 0012, discussing that the model/method may also involve determining which OD pairs should be combined based on the goal of minimizing or reducing cost, and, in a cab service implementation, the model/method may include recommending when to combine passenger demand or requests based on geography; paragraph 0026, discussing that to meet the customized schedule at minimum or acceptable costs, a dynamic dispatching system  is provided that adapts to real-time changes in demand and routes buses more efficiently (e.g., optimized to a particular model). The dispatching system grabs or obtains real-time information about 
the current state of all buses and drivers and then feeds the information to two dispatch optimization models/tools that act to determine a most efficient way to meet the schedule (e.g., with a revised dispatch schedule for vehicles and/or updated labor schedule/assignments); paragraph 0119, discussing that the dynamic dispatch determination with the construction of a network flow model. In network flow formulations, the minimum cost flow can be found given a capacitated network (G=(N, A), with nodes N and arcs A). Arc costs and arc capacities may also be considered in this formulation or determination…Additionally, the network flow formulations consider the number of vehicles. Yet further, the formulations may define the minimum cost flow as the flow over arcs that satisfy all arc capacity constraints while maintaining conservation constraints on all vertices of the graph; paragraph 0119, discussing that the formulations may define the minimum cost flow as the flow over arcs that satisfy all arc capacity constraints while maintaining conservation constraints (i.e., plurality of constraint conditions) on all vertices 

optimizing an order allocation strategy in the target area based on the upper bound and the corresponding optimal solution (paragraph 0046, discussing that the deployment tool takes output from the intraday labor planning module as well as the demand forecaster  and the scheduling tool. The deployment tool may be adapted to process this input to optimize an upcoming time period of operation of the managed transportation system. For example, the tool may process the input data and try to optimize the next 90 minutes of dispatch and labor assignments (with these optimized assignments output at 564). The optimized labor and route assignments are fed to another software module labeled in FIG. 5 as the CAD/AVL module 570 (e.g., computer aided dispatch/automatic vehicle location)…; paragraph 0108, discussing that the optimized driving workload is then determined through the use of a network flow model, and this includes conducting network flow model preprocessing 830. A network flow model may then be constructed at 840 to allow solving 850 of a network flow model. Optimized driving assignments (e.g., dispatch schedules 166 or the like) may then be determined (i.e., optimizing an order allocation strategy in the target area based on the upper bound and the corresponding optimal solution) after step 850, and step 860 may include generating, storing, and/or reporting optimized driving assignments/dispatches based upon the constructed and solved network flow mode; paragraph 0139, “The challenge, then, is to get a "good" feasible solution that respects user-specified unit availability. In this context, goodness is measured by the objective function of the model. Several major components of the 

While Buczkowski teaches obtaining historical order information, it does not explicitly teach that the historical order information of the target area. However, Marco in the analogous art of transportation management systems teaches this concept (paragraph 0001, discussing a system and method for reserving drivers for a transportation service and navigating drivers to service transportation requests; paragraph 0094, discussing that the estimation of demand may be based on the number of pending transportation requests originating from the zone, the number of transportation requests received over a particular time interval with a pickup location in the zone, the number of transportation requests expected to be received for a particular time interval (with pickup locations in the zone), and/or other suitable information. In various embodiments, the number of transportation requests expected to be received may be based on data stored in historical request data 326 (e.g., the number of requests historically received during a time period that is similar to the time period for which the estimate is being made).  As just one example, the number of transportation requests expected to be received on a Wednesday morning at 7:30 AM-7:45 AM may be based on the number of transportation requests received over the same time period on one or more previous Wednesdays; paragraph 0096, discussing that the estimated passenger demand for a zone may be based on one or more events in the zone or a nearby zone.  The number of expected passenger requests may be determined in any suitable manner.  For example, backend server 302 may determine an expected number of passengers for a particular time period based on any suitable factors such as the expected total attendance at the event (e.g., as indicated by an event information source or as derived from similar past events stored in historical event data 332), the percentage of the population (e.g., in a particular region including 

Buczkowski is directed towards methods and systems for planning deployment or dispatching of vehicles and drivers based on ridership predictions. Marco is directed towards a system and method for navigating drivers to service transportation requests. Therefore they are deemed to be analogous as they both are directed towards transportation management systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Buczkowski to include obtaining historical order information of the target area, as taught by Marco, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Buczkowski to obtain historical order information of the target area since this would help ensure that the up-to-date data is taken into account so that the model remains as accurate as possible over time. Furthermore, the combination provides a more robust method by taking into account historical request data in a particular region, thereby allowing management to adopt various business strategies to better allocate vehicles to meet customer demand, and thereby potentially increasing revenue.


As per claim 2, the Buczkowski-Marco combination teaches the method of claim 1. Buczkowski further teaches wherein the plurality of nodes include a plurality of order node pairs, a plurality of taxi nodes, a source node, and a terminal node, each of the plurality of order node pairs including an order starting node and an order ending node corresponding to an order, the order starting node including order starting time information and order starting location information, and the order ending node including order ending time information and order ending location information (paragraph 0119, discussing that in network flow formulations, the minimum cost flow can be found given a capacitated network (G=(N, A), with nodes N (i.e., a plurality of order node pairs) and arcs A). Arc costs and arc capacities may also be considered in this formulation or determination. Similarly, source and sink nodes (i.e., source node and terminal node) are used in such formulations; paragraph 0122, discussing that a first node may be a "Super Source" node that represents the pool of buses available for use (i.e., a plurality of taxi nodes); paragraph 0123, discussing that once the nodes have been created, the method 1300 may continue with creating the arcs of the network. The arcs within the network represent the movement of buses throughout a service area as well as representing passage of time.  Therefore, it is preferable to only connect nodes of the network when the travel time between the nodes is less than or equal to the difference in time associated with the two nodes. There are a variety of different arcs that may be added to the network, and they may be added incrementally; paragraph 0129, discussing that the nodes for group dispatching may be chosen such that they represent the aggregate demand from, for example, a pick up point to a destination (i.e., order starting node and an order ending node); paragraph 0042, discussing that the data 400 includes a demand value 450 associated with each OD (origin-destination) pair for each time period; paragraph 0054, discussing that it is desirable to further process the OD pair-demand data to reflect when passengers really arrived at various origins for pickup service (i.e., the order starting node including order starting time information); paragraph 0104, discussing hardware/software that calculates the estimated time of arrival and/or route completion).
As per claim 4, the Buczkowski-Marco combination teaches the method of claim 2, wherein the plurality of nodes include a plurality of time-space nodes,  the plurality of taxi nodes, a plurality of leaving taxi nodes, the source node, and the terminal node (paragraph 0119, discussing that in network flow formulations, the minimum cost flow can be found given a capacitated network (G=(N, A), with nodes N and arcs A). Arc costs and arc capacities may also be considered in this formulation or determination. Similarly, source and sink nodes (i.e., source node and terminal node) are used in such formulations; paragraph 0122, discussing that a first node may be a "Super Source" node that represents the pool of buses available for use (i.e., a plurality of taxi nodes); paragraph 0123, discussing that once the nodes have been created, the method 1300 may continue with creating the arcs of the network. The arcs within the network represent the movement of buses throughout a service area as well as representing passage of time. Therefore, it is preferable to only connect nodes of the network when the travel time between the nodes is less than or equal to the difference in time associated with the two nodes (i.e., a plurality of time-space nodes). There are a variety of different arcs that may be added to the network, and they may be added incrementally; paragraph 0129, discussing that the nodes for group dispatching may be chosen such that they represent the aggregate demand from, for example, a pick up point to a destination; paragraph 0124, discussing that source arcs may be added to represent flow of buses into the network (i.e., a plurality of leaving taxi nodes) while idle arcs may be added to represent buses remaining at the same location as time passes... FIW or sink arcs may be used to represent bus dispatches to the FIW or sink).

Claims 12 and 23 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim , as discussed above. Further, as per claims 12 and 23 Buczkowski teaches a system comprising: at least one computer-readable storage medium including a set of instructions for optimizing order allocation in an online car hailing service for a target area; and at least one processor in communication with the at least one computer-readable storage medium (paragraph 0038, discussing that the ridership prediction and dispatching system 130 includes a passenger count-to-OD pair translation module 170 (e.g., software routine or the like provided in computer readable medium and run by CPU 132 to perform the described functions such as shown in FIGS. 6 and 7); and a non-transitory computer readable medium, comprising at least one set of instructions for optimizing order allocation in an online car hailing service for a target area (paragraph 0038, discussing that the ridership prediction and dispatching system 130 includes a passenger count-to-OD pair translation module 170 (e.g., software routine or the like provided in computer readable medium and run by CPU 132 to perform the described functions such as shown in FIGS. 6 and 7; paragraph 0049, discussing that the method 600 may be implemented by a system such as system 100 that uses a translation module 170 to process vehicle APC data 142 retrieved from memory 140 or as it is periodically received 128 from operating vehicles 110 (e.g., module 170 may be provided in computer readable medium or memory and be configured to cause the computer to perform the steps or functions shown in FIG. 6).

Claim 13 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 2, as discussed above.
Claim 15 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 4, as discussed above.

16.	Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Buczkowski in view of Marco, in further view of Jat et al., Pub. No.: US 2016/0307287 A1, [hereinafter Jat].

As per claim 3, the Buczkowski-Marco combination teaches the method of claim 2. Buczkowski further teaches wherein each of the plurality of directed edges has a capacity and a fee (paragraph 0019, discussing that the dynamic dispatch determination continues with the 

and the plurality of directed edges include: a set of first directed edges, each of the first directed edges from the source node to one taxi node of the plurality of taxi nodes, wherein the capacity of the first directed edge is one (paragraph 0122, discussing that a first node may be a "Super Source" node that represents the pool of buses available for use; paragraph 0123, discussing that once the nodes have been created, the method 1300 may continue with creating the arcs (i.e., the plurality of directed edges include: a set of first directed edges, each of the first directed edges from the source node to one taxi node of the plurality of taxi nodes) of the network. The arcs within the network represent the movement of buses throughout a service area as well as representing passage of time; paragraph 0119, discussing that A is the set of arcs, S is the set of arcs originating at the source, T is the set of arcs flowing into the sink, cij defines the cost of sending flow between nodes i and j (i.e., the fee of the first directed edge is cij); paragraph 0120, discussing that once the network flow has been built, a two-step hybrid approach may be used to generate a solution to the dispatch assignment problem. The first step in such an approach may be to convert the formulation to a pure network flow model that can be solved using linear programming techniques instead of integer programming techniques to generate a warm-start solution to the original integer problem. The conversion may consist, in some cases, of modifying the bounds of the arcs, setting both lower and upper bounds to zero or one (i.e., wherein the 

a set of second directed edges, each of the second directed edges from the one taxi node of the plurality of taxi nodes to an order starting node of one order node pair of the plurality of order node pairs, wherein the capacity of the second directed edge is one (paragraph 0119, discussing that A is the set of arcs, S is the set of arcs originating at the source (i.e., a set of second directed edges), T is the set of arcs flowing into the sink, cij defines the cost of sending flow between nodes i and j, and A' is the set of arcs that do not either originate at the source or terminate at the sink; paragraph 0120, discussing that once the network flow has been built, a two-step hybrid approach may be used to generate a solution to the dispatch assignment problem. The first step in such an approach may be to convert the formulation to a pure network flow model that can be solved using linear programming techniques instead of integer programming techniques to generate a warm-start solution to the original integer problem. The conversion may consist, in some cases, of modifying the bounds of the arcs, setting both lower and upper bounds to zero or one (i.e., wherein the capacity of the second directed edge is one). This step is taken to ensure a feasible solution exists and allows the heuristic a better starting point than if there was no an initial feasible solution…);
  
a set of third directed edges, each of the third directed edges from the order starting node of the one order node pair of the plurality of order node pairs to an order ending node of the one order node pair of the plurality of order node pairs, wherein the capacity of the third directed edge is one (paragraph 0119, discussing that A is the set of arcs, S is the set of arcs originating at the source, T is the set of arcs flowing into the sink (i.e., a set of third directed edges), cij defines the cost of sending flow between nodes i and j, and A' is the set of arcs that do not either originate at the source or terminate at the sink; paragraph 0120, discussing that once the network flow has 

a set of fourth directed edges, each of the fourth directed edges from the order ending node of the one order node pair of the plurality of order node pairs to an order starting node of another order node pair of the plurality of order node pairs when finishing one order and accepting another order, wherein the capacity of the fourth directed edge is one (paragraph 0119, discussing that A is the set of arcs, S is the set of arcs originating at the source, T is the set of arcs flowing into the sink, cij defines the cost of sending flow between nodes i and j, and A' is the set of arcs that do not either originate at the source or terminate at the sink (i.e., a set of fourth directed edges, each of the fourth directed edges from the order ending node to an order starting node of another order node pair when finishing one order and accepting another order); paragraph 0120, discussing that once the network flow has been built, a two-step hybrid approach may be used to generate a solution to the dispatch assignment problem. The first step in such an approach may be to convert the formulation to a pure network flow model that can be solved using linear programming techniques instead of integer programming techniques to generate a warm-start solution to the original integer problem. The conversion may consist, in some cases, of modifying the bounds of the arcs, setting both lower and upper bounds to zero or one (i.e., wherein the capacity of the fourth directed edge is one). This step is taken to ensure a feasible solution exists 

a set of fifth directed edges, each of the fifth directed edges from the order ending node of the one order node pair of the plurality of order node pairs to the terminal node, wherein the capacity of the fourth directed edge is one (paragraph 0124, discussing that source arcs may be added to represent flow of buses into the network while idle arcs may be added to represent buses remaining at the same location as time passes. Deadhead arcs may be used to represent bus dispatches that do not satisfy guest demand whereas demand arcs may be used to represent bus dispatches that satisfy guest demand. FIW or sink arcs may be used to represent bus dispatches to the FIW or sink. Source arcs  (i.e., a set of fifth directed edges) may include: (a) Super Source to Hub Source; (b) Hub Source to Hub; (c) Hub to Unavailable ; and (d) Available to Hub. Idle arcs may include: (a) Hub minute-to-minute; (b) Hub Non-workload; (c) Park minute-to-minute; (d) Resort minute-to-minute; (e) Staging Area minute-to-minute; (f) Stage Area Bonus (e.g., for early morning 15+X and 30+X minute arcs, on 0/15/30/45, with deadheads out to particular parks/destinations with guided cost determinations on the deadhead; note, the capacity on the overlapping arcs may not exceed the number of buses possible in the staging area bonus); and (g) Unavailable to Available…; paragraph 0120, discussing that once the network flow has been built, a two-step hybrid approach may be used to generate a solution to the dispatch assignment problem. The first step in such an approach may be to convert the formulation to a pure network flow model that can be solved using linear programming techniques instead of integer programming techniques to generate a warm-start solution to the original integer problem. The conversion may consist, in some cases, of modifying the bounds of the arcs, setting both lower and upper bounds to zero or one (i.e., wherein the capacity of the fourth directed edge is one). This step is taken to ensure a feasible solution exists and allows the heuristic a better starting point than if there was no an initial feasible solution…).
wherein each of the plurality of directed edges has a capacity and a fee, it does not explicitly teach wherein the fee of the first directed edge is zero; wherein the fee of the second directed edge is zero; wherein the fee of the third directed edge is the value of the order; wherein the fee of the third directed edge is zero; and wherein the fee of the fourth directed edge is zero. However, Jat in the analogous art of transportation request management teaches these concepts. Jat teaches:

wherein the fee of the first directed edge is zero (paragraph 0005, discussing a system for recommending one or more vehicles, commuting on a predefined route, for one or more requestors; paragraph 0041, discussing that where the capacity of each of the one or more vehicles is fixed, the application server may generate a graph G2 comprising a first set of nodes, a second set of nodes, and a third set of nodes…Thereafter, the application server may create a flow network F2 from the graph G2…Thereafter, the application server may determine a mapping between the first set of nodes and the second set of nodes based on the second additional distance. In an embodiment, the application server 102 may use a min-cost max-flow algorithm on the flow network F2 to determine the mapping; paragraph 0111, discussing that a flow network F2 is created from the graph G2…To create the flow network F2, the processor may create a source node and a sink node such that nodes in the flow network F2 originate from the source node and terminate at the sink node. Thereafter, the processor may connect each node in the first set of nodes with the source node. Further, the processor may connect each node in the second set of nodes with the sink node. The processor 202 may assign each edge in the flow network F2 a cost value and a flow value. For example, the processor 202 may assign the edges between the source node and the nodes in the first set of nodes a cost value of 0 (i.e., the fee of the first directed edge is zero); as nodes originating from the source node in a flow network may not have any associated cost; paragraph 0090);

wherein the fee of the second directed edge is zero (paragraph 0092, discussing that each node in the second set of nodes 512 is connected to the sink node T 512.  The cost value of such connections is 0 (i.e., the fee of the second directed edge is zero), while the flow value is determined using a min-cost max-flow algorithm, as discussed in step 322);

wherein the fee of the third directed edge is the value of the order (paragraph 0102, discussing that the nodes in the first set of nodes 504 are connected to the nodes in the second set of nodes 508. As discussed above, the flow values of such connections are 1. In an embodiment, the processor 202 may assign the first additional distance d(p,r) as the cost value associated with the connection between the node p in the first set of nodes and a node r in the second set of nodes. For instance, the processor 202 assigns a cost value of 0.5 (i.e., the fee of the third directed edge is the value of the order) to the connection between the node P2 506b and the node Q1 510a if the processor 202 determines the first additional distance as 0.5 units for the requestor P2 to be accommodated in the route Q1; paragraph 0127, discussing that each node in the third set of nodes includes a combination of nodes of the first set of nodes. The processor 202 may determine the second additional distance as the minimum value of the additional distances determined for each permutation of the sub-nodes in the third set of nodes. For example, the node Vs includes requestors A, B, and C.Thus, there are six permutations of requestors for the node Vs (as 3!=6)…In an embodiment, the processor 202 may assign the second additional distance as a cost value between the connections of the respective nodes in the third set of nodes and the second set of nodes in the flow network F2);

wherein the fee of the third directed edge is zero (paragraph 0113, discussing that  the flow network 600 includes the source node S 602, the first set of nodes 604, the third set of nodes 608, the second set of nodes (representing the one or more vehicles) 612, and the sink node T 616.  The source node S 602 is connected to nodes in the first set of nodes 604 such as a node 

wherein the fee of the fourth directed edge is zero (paragraph 0114, discussing that   each node in the third set of nodes 608 is connected to each node in the second set of nodes 612. The flow value of the edges between the third set of nodes 608 and the second set of nodes 612 depend on a cardinality of the respective nodes of the third set of nodes 608.  For instance, the node [P1, P2] 610d has a cardinality of two as the node 610d represents two requestors P1 and P2.  Thus, the flow value of the connections between the node 610d to nodes in the second set of nodes 612 such as a node Q2 614b is 2. The determination of the cost value of the edges between the third set of nodes 608 and the second set of nodes 612 has been explained in step 336.  Further, each node in the second set of nodes is connected to the sink node T 616. The cost value of such connections is 0 (i.e., the fee of the fourth directed edge is zero), while the flow value is determined using a min-cost max-flow algorithm, as discussed in step 338). 

The Buczkowski-Marco combination is directed towards transportation management systems. Jat is directed towards methods and systems for managing transportation requests. Therefore they are deemed to be analogous as they both are directed towards transportation management systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Buczkowski-Marco combination to include wherein the fee of the first directed edge is zero; wherein the fee of the second directed 

Claim 14 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 3, as discussed above.

Allowable Subject Matter

17.	Claim 5 recites “The method of claim 4, wherein each of the plurality directed edges has capacity and fee, the plurality of directed edges include: a set of sixth directed edges, each of the sixth directed edges from a-one time-space node of the plurality of time-space nodes to another time-space node of the plurality of time-space nodes, wherein the capacity of the sixth directed edge is infinite and the fee of the sixth directed edge is zero; a set of seventh directed edges, each of the seventh directed edges from a the one time-space node of the plurality of time-space nodes to the another time-space node of the plurality of time-space nodes with one or more orders, wherein the capacity of the seventh directed edge is equal to the number of the one or more orders and the fee of the seventh directed edge is the total values of the one or more orders; a set of eighth directed edges, each of the eighth directed edges from the one time-space node 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	 James et al., Pub. No.: US 2020/0211142 A1 – describes for-hire-vehicle management systems and methods.

C.	Barahona et al., Pub. No.: US 2013/0159206 A1 – describes dynamic vehicle routing in multi-stage distribution networks.
D.	Bonawitz et al., Patent No.: US 8,874,356 B1 – describes methods and systems for decomposing fleet planning optimizations via spatial partitions.
E.	Cerecke et al., Patent No.: US 8,886,453 B2  – describes systems and methods that find the quickest route between two locations on a graph with multi-edge constraints in a time and space efficient manner.
F.	Y. Jia, W. Xu and X. Liu, "An Optimization Framework for Online Ride-Sharing Markets," 2017 IEEE 37th International Conference on Distributed Computing Systems (ICDCS), 2017, pp. 826-835 – describes a generalized model for the Internet taxi and delivery markets that can efficiently address the inefficient matching between the supply and demand in these two-sided markets even with surge pricing mechanism. 
G.	Buczkowski et al., Pub. No.: US 2010/0299177 A1 – teaches:
determining a maximum cost flow from the source node to the terminal node according to standard cost-flow algorithms (paragraphs 0012, 0026,  0136, 0139).
wherein the upper bound of the directed graph is designated as the maximum cost flow from the source node to the terminal node, and the optimal solution corresponding to the upper bound is an integer (paragraphs 0012, 0026, 0119, 0120, 0128, 0140).
determining a dual variable during the determination of the upper bound (paragraphs 0033, 0035, 0038).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on 571- 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Darlene Garcia-Guerra/
Examiner, Art Unit 3683


/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683